Citation Nr: 1827480	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic right hip disability, to include as secondary to service-connected thoracic spine disability.

2.  Entitlement to service connection for a chronic left leg/knee disability, to include as secondary to service-connected thoracic spine disability.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from July 2012 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

These issues were previously before the Board in September 2017, when they were remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.


FINDINGS OF FACT

1.  A chronic right hip disability was not manifested during service and is not shown to be related to service or service-connected disability; arthritis of the hip was not manifested within a year of separation from service.

2.  A chronic left leg/knee disability was not manifested during service and is not shown to be related to service or service-connected disability; arthritis of the left leg/knee was not manifested within a year of separation from service.


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred in or aggravated by service and is not causally related to service-connected disability; arthritis of the hip may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A chronic left leg/knee disability was not incurred in or aggravated by service and is not causally related to service-connected disability; arthritis of the left leg/knee may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Board notes that the Veteran has pursued numerous claims for service connection and is represented by an attorney.  Under the circumstances, it is the Board's conclusion that any defects in notice have been cured by the Veteran's actual and/or constructive knowledge of the information and evidence necessary to substantiate his claims.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  The Veteran has not been afforded a VA examination and opinion as to whether his right hip disorder was directly caused or aggravated by his active duty service.  Such an opinion is "necessary" under 38 U.S.C. § 5103A(d) only when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C. § 5103A(c)(4).  In this case, as there is no evidence of a hip injury or disorder during active service and no evidence of a possibility that his current right hip condition is related to service, the Board finds that an etiological opinion with respect to direct service connection is not "necessary."  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a right hip and a left leg/knee disability.  In August 2013, he was seen for a VA orthopedic surgery consultation at which time he reported that he injured his right hip while in service.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

The service treatment records are absent complaints, findings or diagnoses of a right hip or a left leg/knee condition during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although the Veteran has reported continuity of post-service right hip symptoms, the Board finds his allegations to be of limited probative value.  The Board notes that the Veteran underwent examination on April 27, 1983, nearly three years after his discharge from active service for the purposes of enlistment into the U.S. Naval Reserve (although it appears that the Veteran did not actually have reserve service after that date as he only indicated one period of reserve service, from July 1980 to April 1982, on his application for compensation received in May 2010).  Clinical evaluation of the Veteran indicated that he had no defects or diagnoses.  On the Report of Medical History completed by the Veteran in conjunction with his examination, he denied ever having arthritis and "trick" or locked knee; and although he reported occasional back pain, he did not indicate any right hip symptoms.

Thus, as neither a right hip or knee condition was noted during service, as there is no indication of arthritis of either the right hip or left knee within one year of the Veteran's discharge from service, and in light of the clear lack of any relevant history reported between his date of discharge from active service and April 1983, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran has been diagnosed as having degenerative arthritis of the right hip and underwent a right total hip replacement in January 2014.  In addition, he has also diagnosed as having left knee meniscal tear and osteoarthritis.  The remaining question, therefore, is whether there is medical evidence of a relationship between his right hip and left knee disabilities and the Veteran's active duty service or service-connected disability.

The Board notes that service-connection has been established for posttraumatic stress disorder, headaches, bridging osteophytes of T10-T11, right and left lower extremity radiculopathy, tinnitus, and bilateral hearing loss.  The Veteran contends that his right hip and left leg/knee disorders are secondary to his service-connected thoracic spine disability (bridging osteophytes of T10-T11).

No medical professional, however, has ever related his right hip and left leg/knee conditions to the Veteran's active duty service or to a service-connected disability.  

The Veteran underwent VA examination in July 2012.  After physical examination of the Veteran and a review of the file, the examiner opined that the Veteran's right hip disability was less likely related to his service-connected thoracic spine disability.  The examiner explained that the right hip degenerative joint disease was severe, that the thoracic spine evaluation was at the level of bridging osteophyte formation, and that this suggests that the hip disability occurred before the back disability based on severity of hip findings.  The examiner added that the June 2008 physical therapy note stated that the back pain was noted six to seven months prior to the 2008 date of this particular note with no specific etiology.  The examiner noted that the Veteran reported that the pain was due to his work as a technician, lifting, and assuming difficult positions.  The examiner noted that a November 2011 new patient assessment in Philadelphia VA Medical Center noted no complaints of hip pain with normal strength and gait; that a May 2012 Primary Care Physician note in Willow Grove found no reports of hip pain, normal gait, normal range of motion of all joints.  The examiner noted that that day's assessment revealed a normal gait and range of motion limited by a large abdomen.

The Veteran underwent VA examination in June 2015 at which time he reported intermittent pain in the left knee for five to 10 years.  After physical examination of the Veteran and a review of the file, the examiner opined that it was much less likely than not that the current left knee condition was secondary to the bridging osteophyte of T10-T11 because there is no scientifically based evidence that bridging osteophytes of T10-T11 would cause or aggravate degenerative joint disease of the left knee and or left knee medial meniscus tear.

The Veteran underwent an additional VA examination in October 2017 at which time he reported that his back was a problem before his hip.  After physical examination of the Veteran and a review of the file, the examiner opined that it was less likely as not that the Veteran's right hip degenerative joint disease was either caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected spine disability, to include bilateral lower extremity radiculopathy, and that it was is at least as likely as not from morbid obesity, deconditioning, and adult lifetime occupation of mechanic/electrical engineering.  The examiner determined that there was no leg length discrepancy or spinal column distortion with severe scoliosis or rotation that could cause or lead to hip difficulties.

Thus, the record is absent evidence of a right hip or left leg/knee injury or disorder during service, evidence of right hip or left leg/knee arthritis within a year following service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's current right hip disorder or left knee disorder and his active duty service or service-connected disability.

The Board must also consider the Veteran's own opinion that his right hip and left knee disorders are related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology.  The statements of the Veteran herein cannot be accepted as competent medical evidence.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.


ORDER

Entitlement to a chronic right hip disability, to include as secondary to service-connected thoracic spine disability, is denied.

Entitlement to a chronic left leg/knee disability, to include as secondary to service-connected thoracic spine disability, is denied.



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


